Tom Glaze, Justice, dissenting. In my view, the court renders too much advice that simply is unnecessary. Amendment 66 to the Arkansas Constitution, (Ark. Code Ann. § 16-10-408(2) (Supp. 1989)), and Rule 10(b) of the Discipline and Disability Rules are crystal clear. In particular, § 16-10-408(2), in pertinent part, provides that the supreme court may suspend a judge with pay while a recommendation to this court for his or her removal by the commission is pending. The Commission recommended that this court suspend Judge Switzer from office with pay pending disposition of criminal charges against him and this court ratified that recommendation. The Commission has not withdrawn its recommendation and this matter is still pending before the Commission — which is where Judge Switzer should seek his relief. At this stage of the proceeding, this court’s premature intervention can serve only to complicate matters. I would dismiss Judge Switzer’s petition without prejudice to his filing an appropriate petition with the Commission. Hays, J., joins this dissent.